IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          : No. 102 DB 2016 (No. 61 RST 2016)
                                          :
                                          :
LAURA A. HOLLOWAY                         : Attorney Registration No. 86847
                                          :
PETITION FOR REINSTATEMENT                :
 FROM INACTIVE STATUS                     : (York County)


                                      ORDER


PER CURIAM


       AND NOW, this 25th day of August, 2016, the Report and Recommendation of

Disciplinary Board Member dated August 11, 2016, is approved and it is ORDERED

that Laura A. Holloway, who has been on Inactive Status, has never been suspended or

disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.